Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Registration No. 333-153608-05 November 13, 2008 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY PRICING TERM SHEET Issuer The Cleveland Electric Illuminating Company Ratings* Baa2/BBB+ (Moodys/S&P) Principal Amount $300,000,000 Security Type First Mortgage Bonds, 8.875% Series Due 2018 Trade Date November 13, 2008 Settlement Date November 18, 2008; T+3 Maturity Date November 15, 2018 Coupon Payment Dates Semi-annual payments in arrears on May 15 and November 15 of each year, beginning on May 15, 2009 Call Structure Make-whole call at T+50 Benchmark UST 3.75% due November 15, 2018 Benchmark Price 100-03 Benchmark Yield 3.739% Reoffer Spread +513.6 bps Reoffer Yield 8.875% Coupon 8.875% Price 100% of principal amount Net Proceeds (%) 99.252% Net Proceeds ($) $297,756,000 Joint-Bookrunners Barclays Capital Inc. (13.0%) Credit Suisse Securities (USA) LLC (13.0%) Greenwich Capital Markets, Inc. (26.0%) J.P. Morgan Securities Inc. (13.0%) Morgan Stanley & Co. Incorporated (13.0%) Scotia Capital (USA) Inc. (13.0%) Co-Manager(s) Mizuho Securities USA Inc. (4.5%) SunTrust Robinson Humphrey, Inc. (4.5%) CUSIP 186108CH7 ISIN US186108CH72 * Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR) at www.sec.gov.
